DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities and should be amended as follows in order to keep claim terminology consistent throughout:
“1. An intervertebral implant comprising: an implant body comprising: a leading surface and a trailing surface opposite the leading surface; first and second passageways through the implant body, each passageway sized for the disposal of a bone fastener therein; and a cavity within the implant body, the cavity being in between the first and second passageways and defined by a plurality of internal walls, the plurality of internal walls including a trailing wall separating the cavity from the trailing surface, and a locking element including a screw drive element, the locking element disposed in the cavity such that the screw drive element is visible through an access opening in the trailing wall, the locking element being rotatable about its center through actuation of the screw drive element such that in a first rotational position, a first part of the locking element is located within one of the first and second passageways and in a second rotational position, the first part of the locking element is inside the implant body covered by the trailing wall.”  Appropriate correction is required.
4 is objected to because of the following informalities:  In Line 4, the limitation “the body of the implant” should be replaced with the limitation --implant body-- in order to keep claim terminology consistent throughout.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities: In Line 3, the word   --the-- should be added before the word “implant”. Appropriate correction is required.
Claim 6 is objected to because of the following informalities: In Line 2, the words --first and second-- should be added before the word “passageways” in order to keep claim terminology consistent throughout. Appropriate correction is required.
Claim 10 is objected to because of the following informalities: In Line 1, the words “further comprising” should be replaced with the limitation --wherein the monolithic implant body further comprises-- since it is the implant body itself which includes the second protruding part. Appropriate correction is required.
Claim 13 is objected to because of the following informalities: In Line 1, the word “first” should be deleted since independent claim 9 recites “a fastener opening”, and not “a first fastener opening”. It is suggested that in order to better clarify that there are first and second openings, independent claim 9 should be amended to recite “a first fastener opening” and if this change is made, then no change is necessary to claim 13. Appropriate correction is required.
Claim 14 is objected to because of the following informalities: In Line 3, the word --and-- should be added after the comma. Appropriate correction is required.
Claim 15 is objected to because of the following informalities and should be amended as follows: “15. The intervertebral implant of claim 9, wherein the monolithic further includes a first plurality of channels extending inward from the leading surface and a second plurality of channels extending from the superior surface to the inferior surface, the first plurality of channels [[having]] being arranged in a first pattern and the second plurality of channels [[having]] being arranged in a second pattern different from the first pattern.” Appropriate correction is required.
Claim 19 is objected to because of the following informalities: In Line 1, the word --further-- should be added before the word “includes”. In Line 4, the limitation                --configured to be arranged-- should be added before the word “at”. Appropriate correction is required.
Claim 20 is objected to because of the following informalities: In Line 3, the word --and-- should be added after the comma. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “wherein the cavity has a first perimeter measured in a plane parallel to the trailing surface and the access opening has a second perimeter the first perimeter entirely enveloping the second perimeter when viewed facing the trailing surface.” which renders the claim indefinite as it is unclear what is meant but the first perimeter enveloping the second perimeter when viewed facing the trailing surface. Does this mean that the first and second perimeters are concentric, that a diameter of the first perimeter is larger than a diameter of the second perimeter, or does this mean that the second perimeter is located entirely within the first perimeter, or something else? For purposes of examination, the limitation is being interpreted as “a diameter of the first perimeter being larger than a diameter of the second perimeter”. Appropriate correction is required. 
Claim 16 at Lines 9-10 recites the limitation “the hollow locking element rotatable about its axis to block and unblock the first opening”. There is insufficient antecedent basis for the “its axis” limitation in the claim, and since an element can have multiple axes it is unclear which axis is being claimed. For purposes of examination, the limitation is being interpreted as “the hollow locking element comprising an axis, wherein the hollow locking element is rotatable about the axis to block and unblock the first opening”. Appropriate correction is required. 
Claim limitations “locking element” in Claims 1, 9 & 16, and the limitation “screw drive element” in Claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification recites these limitations but does not disclose any particular structural elements meant to be used as locking 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
Claim limitations in this application that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph are as follows:
first engagement feature (claim 9); second engagement feature (claim 9); insertion instrument engagement feature (claim 14); actuation mechanism (claim 16)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-4 & 8 is/are rejected under 35 U.S.C. 102(a)(a) as being anticipated by Padovani et al. (US PG Pub No. 2015/0328005).
Regarding Claim 1, Padovani et al. discloses an intervertebral implant (300, Figs. 5A-5F, Paragraphs [0118-0122]) comprising: an implant body (spacer 312) comprising: a leading surface (distal end 346, Paragraph [0119]) and a trailing surface (proximal end 348, Fig. 5C, Paragraph [0119]) opposite the leading surface; first and second passageways (left and right fastener apertures 334, Fig. 5E) through the implant body, each passageway sized for the disposal of a bone fastener therein (Paragraph [0118]); and a cavity (See Fig. 5F depiction and notations below) within the implant body, the cavity being in between the first and second passageways and defined by a 

    PNG
    media_image1.png
    650
    838
    media_image1.png
    Greyscale


Regarding Claim 3, Padovani et al. discloses wherein the cavity has a first perimeter (perimeter surface within cavity measured between the trailing surface and the trailing wall as seen in Fig. 5F depiction above) measured in a plane parallel to the trailing surface and the access opening has a second perimeter (perimeter surface of circular opening in 348 measured on the trailing surface as seen in Fig. 5F depiction above) measured on the trailing surface, and wherein a diameter of the first perimeter being larger than a diameter of the second perimeter (Fig. 5F).
Regarding Claim 4, Padovani et al. discloses wherein the locking element further comprises a head (enlarged head portion of set screw, Figs. 5A-5B & 5E) that includes the first part and a shaft (shaft portion of set screw, Fig. 5B) extending from the 
Regarding Claim 8, Padovani et al. discloses wherein the first passageway (left fastener aperture 334, Fig. 5E) is defined in part by a protrusion (lower eyebrow 360, Fig. 5E, Paragraph [0121]) on an inferior surface (bottom surface of implant, Fig. 5D) of the implant body and the second passageway (right fastener aperture 334, Fig. 5E) is defined in part by a protrusion (upper eyebrow 360, Fig. 5E, Paragraph [0121]) on a superior surface (top surface of implant, Fig. 5D) of the implant body opposite the inferior surface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 & 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Padovani et al. (US PG Pub No. 2015/0328005) in view of Miller et al. (US PG Pub No. 2018/0338841).
Regarding Claim 2, Padovani et al. discloses the claimed invention as stated above in claim 1, except wherein the implant body is monolithic. Padovani et al. does 
Miller et al. discloses a fusion cage system (100, Figs. 1-5, Paragraphs [0037-0038]) with integrated fixation and insertion features, wherein bone screws (125) are inserted through apertures in a trailing surface of the cage (110) for securing the cage to adjacent vertebral bodies, and wherein the cage is produced by additive layer manufacturing (3D printing) so that the cage is formed from a single material as a single continuous monolithic structure including frangible connections between the cage and the bone screws so that the monolithic connection among the different components can be disconnected or broken after spacer 110 is positioned in an intervertebral disc space of the spine (Paragraph [0037]). Miller et al. teaches in Paragraph [0038] that by doing so, “This improves handling of system 100 during implantation and can streamline the surgical procedure to make it more efficient.  Notably, the initial construction and positioning of the fixation anchors/screws in system 100 eliminates the need for guides, such as screw guides, since the fixation elements are already in place for insertion once 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the implant and screws of the implant system of Padovani et al. to be formed from a single material as a single continuous monolithic structure including frangible connections between the cage and the bone screws as taught by Miller et al. for the benefit of allowing the system to be fully ready to implant immediately out of its packaging which minimizes steps for the surgeon and is designed to reduce complexity and increase operational efficiency.
Regarding Claim 9, Padovani et al. discloses an intervertebral implant (300, Figs. 5A-5F, Paragraphs [0118-0122]) comprising: an implant body (spacer 312) comprising: a leading surface (distal end 346, Paragraph [0119]) and a trailing surface (proximal end 348, Fig. 5C, Paragraph [0119]) opposite the leading surface; a superior surface (top surface of implant, Fig. 5D) and an inferior surface (bottom surface of implant, Fig. 5D) opposite the superior surface; a protruding part (upper eyebrow 360, Fig. 5E, Paragraph [0121]) on the superior surface, the protruding part defining a portion of a fastener opening (right fastener aperture 334, Fig. 5E), wherein the fastener opening is sized for receipt of a bone fastener (Paragraph [0121]), the fastener opening extending from the trailing surface to the superior surface (Fig. 5A); a central opening  (elongate opening for set screw, Fig. 5F) extending into the implant body from the trailing surface; and a locking element (anti-backout mechanism/set screw (not labeled in Figs. 5A-5B or 5E-5F, but referred to as 20/32 in embodiment of Fig. 1, See Fig. 5F 
Padovani et al. does not disclose that the implant body is monolithic. Padovani et al. does disclose a related implant embodiment 1100 in Figs. 13A-13G which has separate implant body and anterior portions similar to the implant 300 and Paragraph [0153] discloses that the implant body and anterior portion form a one piece standalone design. Padovani et al. further discloses in Paragraph [0019] that Padovani et al. discloses in Paragraph [0019] that “The implants may be formed from any suitable biocompatible materials. For example, the implant may be manufactured from a biocompatible metal, such as titanium, polyether ether ketone (PEEK), bone or the like. In the embodiment where the anterior portion and the spacer form a single piece, titanium may be selected for the entire implant because the one or more spring features provide for the spacer to emulate the elasticity of bone.”

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the implant and screws of the implant system of Padovani et al. to be formed from a single material as a single continuous monolithic structure including frangible connections between the cage and the bone screws as taught by Miller et al. for the benefit of allowing the system to be fully ready to implant immediately out of its packaging which minimizes steps for the surgeon and is designed to reduce complexity and increase operational efficiency.
Regarding Claim 10, the combination of Padovani et al. and Miller et al. discloses the claimed invention as stated above in claim 9, and Padovani et al. further discloses a second protruding part (lower eyebrow 360, Fig. 5E, Paragraph [0121]), the second protruding part being on the inferior surface and defining a portion of a second fastener opening (left fastener aperture 334, Fig. 5E), the first protruding part being on the superior surface (Fig. 5A, Paragraph [0121]).
Regarding Claim 11, the combination of Padovani et al. and Miller et al. discloses the claimed invention as stated above in claim 9, and Padovani et al. further discloses wherein the protruding part forms an arch shape over its length (Fig. 5E).
Regarding Claim 12, the combination of Padovani et al. and Miller et al. discloses the claimed invention as stated above in claim 9, and Padovani et al. further discloses wherein the fastener opening is aligned along a first axis at an angle relative to a central plane parallel to and in between the superior surface and the inferior surface (Figs. 5A & 5E, Paragraph [0008, 0108]).
Padovani et al. does not disclose that the angle is between 25 & 45 degrees. It does appear from the drawings that the angle is between 25 & 45 degrees but the specification and drawings do not specifically disclose this range. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the angle of the fastener opening of the combination to be 25-45 degrees relative to a central plane parallel to and in between the superior and inferior surfaces of the implant body since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  
Regarding Claim 13, the combination of Padovani et al. and Miller et al. discloses the claimed invention as stated above in claim 9, and Padovani et al. further discloses wherein the fastener opening (right 334) has a first center at the trailing surface (center of aperture, Fig. 5E) and the second fastener opening (left 334) has a second center at the trailing surface (center of aperture, Fig. 5E), the first center being on a first side of a central plane (plane extending along dashed line as seen in Fig. 5E) parallel to and in between the superior surface and the inferior surface and the second center being on a second side of the central plane (Fig. 5E).
Regarding Claim 14, the combination of Padovani et al. and Miller et al. discloses the claimed invention as stated above in claim 9, and Padovani et al. further discloses wherein the locking element includes a central cavity therein (hex hole for driver, Fig. 5A), the central cavity extending longitudinally through a head (enlarged head portion of set screw, Figs. 5A-5B & 5E) and a shaft (shaft portion of set screw, Fig. 5B) extending from the head, the central cavity sized for the receipt of an insertion instrument engagement feature (driver, not shown, for rotating set screw clockwise or counter clockwise via the hex hole).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Padovani et al. (US PG Pub No. 2015/0328005) in view of Miller et al. (US PG Pub No. 2018/0338841) and Moore et al. (US PG Pub No. 2016/0213488).
Regarding Claim 15, the combination of Padovani et al. and Miller et al. discloses the claimed invention as stated above in claim 9, except wherein the monolithic implant body includes a first plurality of channels extending inward from the leading surface and a second plurality of channels extending from the superior surface 
Moore et al. discloses various embodiments of interbody spacers (Figs. 1-8B, Paragraphs [0053-0066]) each comprising a body portion having a plurality of sets of apertures (44, 46, 144, 244, 344, 426, 428) extending through the upper and lower surfaces and opposing side surfaces of the body portion (Paragraphs [0075]) configured to promote bone ingrowth (Paragraph [0060]), wherein the apertures may include any suitable cross-section to mimic bone growth along Haversian canals and lamellar structures of bone, and wherein the plurality of orifices reduce the density and stiffness of the spacer to enable the application of bone putty or the like (Paragraph [0060]). The first set of apertures (44) disclosed in the Figs. 1-3 embodiment are arranged in evenly spaced longitudinal rows and comprise orifices with a first diameter (44a), orifices with a second diameter (44b), and orifices with a third diameter (44c) (Paragraph [0061]), wherein in this manner, the first set of apertures (44) are defined through top and bottoms surfaces 22, 24 and arranged in groups of three orifices, 44a, 44b, 44c, that define a respective pattern along axis A-A of body portion 12. The embodiment of Figs. 7 further discloses a set of apertures (446) defined through opposed side surfaces (426 & 428), wherein the apertures 446 include diamond-shaped and circular apertures and wherein the diamond-shaped cross-section apertures (446a) may be defined through the medial portion of the opposed side surfaces and the random array of circular orifices (446b) may be defined through distal and proximal ends 416, 420 of the opposed side surfaces, or any combination thereof. (Paragraphs [0065-0066]).
.

Allowable Subject Matter
Claims 5-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 16-20 would be allowable if rewritten or amended to properly overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Padovani et al. does not disclose wherein the locking element further comprises a pin disposed in an opening through the locking element, wherein the first part of the locking element is slidable into the implant through a second access opening in one of the passageways or on an inferior surface or a superior surface of the implant body and in communication with the cavity, the first part being oriented so that the screw drive element is facing the trailing wall as the first part is inserted into the second access opening, and an insertion instrument comprising: an outer shaft including a cannulated . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 

/JESSICA WEISS/Primary Examiner, Art Unit 3775